United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-51266
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SYDNEY CHARLES RHODES, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 5:04-CR-194-ALL
                       --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Sydney Charles Rhodes, Jr., appeals the sentences imposed

following his guilty-plea conviction on two counts of

transporting aliens within the United States for profit.       Citing

United States v. Booker, 125 S. Ct. 738 (2005), Rhodes argues

that the district court violated his Sixth Amendment right to a

jury trial by enhancing his sentence under the United States

Sentencing Guidelines based on facts that were neither admitted

by him nor found by a jury beyond a reasonable doubt.      Rhodes


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-51266
                                -2-

also argues that the district court erred by sentencing him

pursuant to the mandatory Sentencing Guidelines scheme held

unconstitutional in Booker.

     At Rhodes’s sentencing hearing, the district court noted

that if the United States Sentencing Guidelines were held

unconstitutional it would impose the same concurrent 33-month

terms of imprisonment it had previously imposed.   Therefore, the

Government has carried its burden of establishing that the

district court’s sentencing errors were harmless beyond a

reasonable doubt.   United States v. Walters, 418 F.3d 461, 464

(5th Cir. 2005); United States v. Akpan, 407 F.3d 360, 376 (5th

Cir. 2005).

     The judgment of the district court is AFFIRMED.